Citation Nr: 0930578	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  99-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for the period prior to October 7, 2004.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from November 1944 to April 1945 and he died in 
April 1994.

The appellant, who is the Veteran's widow, initially appealed 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  In 
October 2000, the appellant testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In August 2001, the Board of Veterans' 
Affairs (Board) remanded the appellant's claim to the RO for 
further development.  In an August 2002 decision, the Board 
denied the appellant's claim.

The appellant appealed the Board's August 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a brief was filed by the appellant averring that 
remand was required due to the VA's failure to provide her 
with sufficient notice pursuant to the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (now codified at 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2008)).  In an Order of October 2004, the Court 
vacated the Board's decision and remanded the matter.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for Veteran's benefits. A copy of the Court's Order in this 
matter has been placed in the claims file.

Thereafter, on May 11, 2005, the Board again denied the 
appellant's claim.  She appealed the Board's May 2005 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the VA General Counsel and the 
appellant averring that remand was required to enable the 
Board to address the potential applicability of 38 C.F.R. § 
3.309(c) (effective October 7, 2004) to the appellant's claim 
for service connection for the cause of the Veteran's death.  
This regulatory change added atherosclerotic heart disease to 
the list of presumptive disabilities for former POWs for 
which service connection is warranted. See 61 Fed. Reg 60,083 
(Oct. 7, 2004) (now codified at 38 C.F.R. § 3.309(c) (2008).  
In an Order of April 2007, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

In a November 2006 rating decision, the RO granted the claim 
for service connection for the cause of the Veteran's death, 
effective from May 12, 2005.

Then, in a September 2007 decision, the Board granted service 
connection for the cause of the Veteran's death for the 
period from October 7, 2004, but no earlier pursuant to the 
regulatory change that added atherosclerotic heart disease to 
the list of presumptive disabilities for former POWs for 
which service connection is warranted.  See 61 Fed. Reg 
60,083 (Oct. 7, 2004) (now codified at 38 C.F.R. § 3.309(c) 
(2008).  The appellant appealed the Board's September 2007 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the VA General Counsel and the 
appellant, averring that the matter of entitlement to service 
connection for the cause of the Veteran's death for the 
period prior to October 2004 should be remanded to the Board 
for further development and adjudication.  In a December 2008 
Order, the Court granted the Motion and remanded this matter 
to the Board for compliance with the instructions in the 
Joint Motion.  

On another matter, the appellant's attorney has requested a 
decision on a motion concerning attorney fees.  
Correspondence from the RO indicated that such funds had been 
released.  No other motion appears to be properly before the 
Board on this matter.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In light of points raised in the Joint Motion, and the 
Board's review of the claims file, further RO action is 
warranted.

In the November 2008 Joint Motion, the parties agreed that a 
remand was required because the Board failed to provide an 
adequate statement of reasons or bases and to afford the 
appellant an adequate medical "examination" (more likely 
meaning "opinion") in compliance with VA's duty to assist.  
On remand, the parties agreed that VA must obtain an adequate 
medical examination (opinion) that discusses and reviews the 
medical literature regarding the relationship between stress 
and heart disease, as well as both the favorable and 
unfavorable evidence of record.  

When the appellant submitted her petition to reopen the claim 
for service connection for cause of the Veteran's death in 
June 1999, heart disease, other than beriberi heart disease, 
was not listed as a disease for which entitlement to service 
connection is presumed for former POWs.  See 38 C.F.R. § 
3.309 (1999).  Effective prior to October 7, 2004, if a 
Veteran was a former prisoner of war (POW) and was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after service discharge or release from 
active military service, even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  These listed diseases are avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite (if it is determined that the Veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite); post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes, and cirrhosis of the liver.

At the time of the Veteran's death, service connection was in 
effect for bilateral pes planus, evaluated as 10 percent 
disabling, and mixed psychoneurosis, bronchitis, and 
pharyngitis, all evaluated as noncompensable.

The Veteran died in April 1994; his death certificate lists 
the causes of death as cardiac arrest, coronary heart 
disease, and renal failure.

The appellant contends that the cause of the Veteran's death 
was related to his active military service, and thus service 
connection for the period prior to October 7, 2004 is 
warranted.  She has alleged that the Veteran died from 
coronary heart disease and renal failure that she maintains 
was incurred during active service, including his POW 
experience from November 1944 to April 1945.  Specifically, 
the appellant claims that a service-related vitamin 
deficiency or malnutrition contributed to the Veteran's heart 
disease; that he had edema and swelling of the legs, 
warranting a finding of beriberi heart disease; and that the 
Veteran's service-connected mixed psychoneurosis and stress 
contributed to his heart disease.  

On these points, there are several medical opinions of 
record, both favorable and unfavorable to include an August 
1999 letter from C.W.M., M.D., in which he concluded that "I 
am not sure how accurately one can state that his cardiac 
disease was caused by military service and his time as a 
prisoner of war.  Certainly, however, this kind of stress and 
physical and emotional experience has been found to make 
these problems more frequent and make their management more 
difficult."  

In an October 1999 written statement, D.W.T., M.D., who 
treated the Veteran in 1993 and 1994, wrote that the 
Veteran's "cardiac problems were related to atherosclerotic 
cardiovascular disease and resultant poor heart function 
because of prior heart damage. I believe there is a good 
possibility that during the time he spent as a POW 
malnutrition could have adversely affected his cardiac status 
and that certainly the extreme stress of being a POW put him 
at higher risk of developing a heart disease. His other risk 
factors included his age, as well as a life-long history of 
tobacco use.  In conclusion, I feel that it is likely that 
[the Veteran's] time spent as a POW contributed to the 
development of cardiac disease."

In December 2000, a VA physician stated that, "Upon careful 
review of all of the available records, there is no clear 
indication that the Veteran's confinement as a POW 
contributed to the development of his heart condition."  The 
VA physician based this conclusion on several facts.  The VA 
examiner noted that there was no evidence that the Veteran, 
in fact, had beriberi heart disease or heart disease due to 
thiamine deficiency.  In contrast, the evidence indicated 
that the Veteran was, in fact, a life long tobacco user.  The 
VA physician concluded that, "In the presence of the highly 
significant known risk factor of tobacco use, it is highly 
likely that tobacco was a major culprit in the genesis and 
progression of the Veteran's coronary artery disease."  This 
VA doctor also noted that the Veteran was non-diabetic and it 
was not clear whether hyperlipidemia may have been 
contributory to the development and progression of his 
coronary artery disease.

As to the other theories under which the appellant claimed 
service connection for the cause of the Veteran's death, the 
VA physician further stated that "it is less than likely that 
the Veteran's heart condition was the result of stress due to 
being a POW or due to his service-connected psychoneurotic 
condition."  This VA doctor noted that the role of stress in 
the etiology or genesis and progression of coronary artery 
disease remains controversial.  The VA physician also opined 
that "it is less than likely that the Veteran's heart 
condition was the result of malnutrition/vitamin deficiency 
during his time as a POW."  In support of this conclusion, he 
cited the Veteran's statements in the April 1985 POW 
assessment that he felt pretty good. The VA physician noted 
that if "nutritional stress factors," apparently meaning 
nutritional or stress factors, had played any significant 
role in the development of his heart disease, those effects 
would have been clearly manifest by 1985, and the Veteran 
would not have stated that he felt "pretty good" at that 
time.

In a September 2005 medical evaluation, C.N.B., M.D., a 
neuro-radiologist with reported expertise in the area of 
spine disease, said that he reviewed the Veteran's medical 
records and opined that the Veteran's heart disease was as 
likely as not caused by his service time.  Dr. B. further 
opined that it was at least as likely as not that the 
Veteran's post-traumatic stress disorder (PTSD) associated- 
symptoms and sympathoadrenal axis hormone increase likely 
substantially increased his risk for myocardial infarction.

Finally, Dr. B. expressed disagreement with the 2000 VA 
examiner's opinion for its failure to discuss the Veteran's 
1944 chest condition or chest pains and the abnormal 1947 
chest x-ray, failure to provide supportive medical 
literature, and failure to discuss Drs. M.'s and T.'s 
favorable opinions, that Dr. B. said indicated that the VA 
examiner may not have the entire record to review.  Appended 
to Dr. B.'s report is a copy of a journal article entitled 
"Electrocardiogram Abnormalities Among Men With Stress-
Related Psychiatric Disorders: Implications for Coronary 
Heart Disease and Clinical Research", Boscarino, J.A., and 
Chang, J. (Ann Behav Med, 1999, 21 (3): 227-234).  

In light of the appellant's contentions and the conflicting 
medical opinions, the Board finds that additional medical 
opinions by a panel of at least two physicians, is needed to 
fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2008); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1. The appellant should be issued a VCAA 
letter explaining the need for additional 
evidentiary development of her claim.  
The letter should comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  Thereafter, the RO should arrange for 
a panel of at least two physicians with 
the appropriate expertise, to review the 
Veteran's claims file and provide a 
single, collaborative report that renders 
the following opinions:

Is it as likely as not (50 percent chance 
or greater) that (a) a service-related 
vitamin deficiency or malnutrition 
contributed to the Veteran's heart 
disease and can such deficiency be found 
based on the evidence on file? (b) did 
the Veteran have edema and swelling of 
the legs, warranting a finding of 
beriberi heart disease? (c) was a 
principal or contributory cause of death 
causally linked to any incident of 
service? (d) did the Veteran's service-
connected mixed psychoneurosis and stress 
cause or aggravate (worsen beyond its 
natural progression) the Veteran's heart 
disease? Or, (e) is the heart disease 
which caused his death related to 
malnutrition or beriberi heart disease, 
or is it more likely caused by other 
factors?  

The designated physicians are requested 
to comment on the medical opinions 
referenced above, to include an August 
1999 letter from C.W.M., M.D; an October 
1999 written statement from D.W.T., M.D.; 
a December 2000 VA physician's opinion 
report; and a September 2005 medical 
evaluation from C.N.B., M.D.

The physicians should provide a complete 
rationale for any opinions expressed.  If 
any conclusion is based on the results of 
scientific studies, these studies should 
be identified.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for cause of the Veteran's 
death for the period prior to October 7, 
2004, in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
appellant and her attorney should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

